DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 09/10/2019 and the IDS filed 10/15/2020.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to an exhaust system, classified in B01D53/9431.
II. Claims 18 and 20, drawn to method for reducing NOx, classified in B01D53/9422.
III. Claims 21-25, drawn to a catalyst, classified in B01J20/18.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the system as claimed can be used to practice another and materially different process such as one that operates at any temperature including a high temperature.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practice with another materially different product such as separate distinct catalyst rather than a layered/zoned catalyst.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination can use a non-zoned and/or non-layered catalyst.  The subcombination has separate utility such as being used as an SCR catalyst.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•         The inventions have acquired a separate status in the art in view of their different classification
•         The inventions have acquired a separate status in the art due to their recognized divergent subject matter
•         The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Ni Yan on 08/13/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims18 and 20-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close" in claim 1 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, the claims will be interpreted such that the passive NOx adsorber is located downstream of the engine.
Considering claim 8, it is unclear as to which device of the system comprises the second molecular sieve catalyst.  It is unclear as to whether the NOx adsorber 
Considering claim 14, it is unclear as to which device/component of the exhaust system has a first layer and a second layer.
Considering claim 15, it is unclear as to which device/component of the exhaust system has a first zone and a second zone.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2015/0167570 A1) in view of Manoylova et al. (US 2012/0028788 A1).
Considering claims 1-2 and 4-5, Yasui teaches an exhaust system for internal combustion engines comprising a direct-downstream catalyst (41 of Fig. 1) located x adsorber catalyst, a three-way catalyst, an oxidation catalyst and combinations thereof located downstream of the direct-downstream catalyst (Yasui, [0011], [0081], [0086], and Fig. 1).
Yasui teaches the direct-downstream catalyst has a three-way purification function wherein an oxidation catalyst, three-way catalyst and a NOx storage reduction-type catalyst can be exemplified; the oxidation catalyst (DOC) purifies HC, CO and NOx (Yasui, [0082]-[0083]).
Yasui is silent regarding the composition of the direct-downstream catalyst and does not explicitly teach the direct-downstream catalyst comprises a first noble metal and a molecular sieve having an LTL framework.
However, Manoylova teaches an oxidation catalyst (DOC) which has a low tendency to age and high activity (Manoylova, [0021]).  Manoylova teaches the catalyst comprising platinum-zeolite wherein the zeolite is preferably selected from the groups consisting of the types which include LTL (Manoylova, [0039], [0042]-[0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the direct-downstream catalyst of Yasui to comprise a first noble metal such as platinum and a molecular sieve having an LTL framework such as an aluminosilicate zeolite and/or zeolite L.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated do so because such a catalyst is known to be suitable as an oxidation catalyst with low tendency to age and high activity.
The claims require the passive NOx adsorber to comprise a first noble metal and a molecular sieve having an LTL Framework.  The combination of Yasui and Manoylova teaches the claimed adsorber (i.e., first noble metal and a molecular sieve having an LTL Framework).  Thus, the catalyst of Yasui/Manoylova would be capable of being used as a passive NOx adsorber effective in adsorbing NOx at or below a low temperature and releasing the adsorbed NOx at temperatures above the low temperature.
Considering claim 3, although Manoylova uses platinum in the preferred embodiment, he does teach that DOC’s with improved stability are usually provided by mixed Pt/Pd catalysts (Manoylova, [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the NOx adsorber to comprise a noble metal such as palladium.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because palladium is known to be a suitable noble metal in DOCs and a mixture of platinum and palladium provides improved stability.
Considering claim 6, Manoylova teaches the noble metal zeolite is coated onto a flow-through or filter substrate (Manoylova, [0048]-[0051]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to coat the passive NOx adsorber (noble metal / molecular sieve) onto a flow-through or filter substrate.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated do so because such a configuration is known to be a suitable DOC.
Considering claim 7, Manoylova teaches the noble metal zeolite is extruded to form a flow-through or filter substrate (Manoylova, [0048]-[0051], [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to coat the passive NOx adsorber (noble metal / molecular sieve) onto a flow-through or filter substrate.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated do so because such a configuration is known to be a suitable DOC.
Considering claim 16, the claims are directed to a system comprising a passive NOx adsorber comprising a first noble metal and a molecular sieve having an LTL Framework and the manner in which the system is operated does not impart any additional structural limitations to the system.  The combination of Yasui and Manoylova teaches the claimed adsorber (i.e., first noble metal and a molecular sieve having an LTL Framework).  Thus, the catalyst of Yasui/Manoylova would be capable of being used as a passive NOx adsorber effective in adsorbing NOx at or below a low temperature of 250°C and releasing the adsorbed NOx at temperatures above the low temperature.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2015/0167570 A1) in view of Manoylova et al. (US 2012/0028788 A1) and Althoff et al. (US 2010/0172828 A1).
Considering claims 8-12, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the exhaust system comprising a second molecular sieve catalyst, wherein the second molecular sieve catalyst 
Yasui teaches an exhaust system for internal combustion engines comprising a direct-downstream catalyst (41 of Fig. 1) located close to the engine and at least one additional after-treatment device (42 of Fig. 1) such as an SCR catalyst (Yasui, [0011], [0081], [0086], and Fig. 1).
Yasui is silent regarding the composition of the SCR catalyst.  However, Althoff teaches metal-exchanged zeolites are very active SCR catalysts that can be used in a broad temperature range (Althoff, [0005]).  Althoff teaches the SCR catalyst comprising zeolite with a structural type such as CHA and a metal such as palladium (Althoff, claims 2 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art, to use an SCR catalyst in Yasui’s system such as a palladium zeolite with a structural type such as CHA.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to use a very active SCR catalyst in a broad temperature range with a reasonable expectation of success.
It should be noted that using a palladium-CHA zeolite catalyst would result in the exhaust system comprising a second molecular sieve catalyst comprising a second noble metal such as palladium and a second molecular sieve that does not have an LTL Framework Type.
Considering claim 13
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to coat the passive NOx adsorber (noble metal / molecular sieve) onto a flow-through or filter substrate.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated do so because such a configuration is known to be a suitable DOC.

Claims 8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2015/0167570 A1) in view of Manoylova et al. (US 2012/0028788 A1) and Chandler et al. (US 2012/0275977 A1).
Considering claims 8 and 14-15, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the exhaust system comprising a second molecular sieve catalyst, wherein the second molecular sieve catalyst comprises a second noble metal and a second molecular sieve, wherein the second molecular sieve does not have an LTL Framework Type in a layered/zoned configuration.
Yasui teaches that the oxidation catalyst (DOC) purifies HC, CO and NOx and purifies by oxidizing HC and CO (Yasui, [0083]).  Manoylova teaches an oxidation catalyst (DOC) which has a low tendency to age and high activity (Manoylova, [0021]).  Manoylova teaches the catalyst comprising platinum-zeolite wherein the zeolite is preferably selected from the groups consisting of the types which include LTL (Manoylova, [0039], [0042]-[0043]).
Chandler teaches that at relatively low temperatures hydrocarbons become adsorbed on zeolite catalysts (i.e., coking) and are oxidized as the temperature of the x (Chandler, abstract and [0001]).  Chandler teaches the molecular sieves contain noble metals (Chandler, [0014] and [0034]).  Chandler teaches that his invention significantly improves catalyst activity (Chandler, [0021]).  Chandler teaches a first layer and a second layer wherein the first layer comprises the first noble metal and the molecular sieve having an LTL Framework Type and the second layer comprises the second molecular sieve catalyst by teaching the large pore molecular sieve (i.e., LTL) is disposed upstream of the any small pore molecular sieves (Chandler, [0015)).  Chandler also teaches a first zone and a second zone wherein the first zone comprises the first noble metal and the molecular sieve having an LTL Framework Type and the second zone comprises the second molecular sieve catalyst by teaching the large pore molecular sieve (i.e., LTL) is disposed upstream of the any small pore molecular sieves (Chandler, [0015)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the exhaust system of Yasui to comprise a second molecular sieve catalyst, wherein the second molecular sieve catalyst comprises a second noble metal and a second molecular sieve, wherein the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734